

115 SRES 608 ATS: Designating August 16, 2018, as “National Airborne Day”. 
U.S. Senate
2018-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 608IN THE SENATE OF THE UNITED STATESAugust 16, 2018Ms. Murkowski (for herself, Mr. Reed, Mr. McConnell, Mr. Van Hollen, Mr. Inhofe, Mr. Casey, Mrs. Hyde-Smith, Mr. Cotton, Mr. Daines, Mrs. Shaheen, Mr. Alexander, Mr. Isakson, Mr. Peters, Mr. Menendez, Mr. Young, Mr. Perdue, Mr. Cornyn, Ms. Collins, Mr. Rounds, Mr. King, Mr. Donnelly, and Mr. Burr) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating August 16, 2018, as National Airborne Day. 
	
 Whereas the members of the airborne forces of the Armed Forces of the United States have a long and honorable history as bold and fierce warriors who, for the national security of the United States and the defense of freedom and peace, project the ground combat power of the United States by air transport to the far reaches of the battle area and to the far corners of the world;
 Whereas, on June 25, 1940, experiments with airborne operations by the United States began when the Army Parachute Test Platoon was first authorized by the Department of War;
 Whereas, in July 1940, 48 volunteers began training for the Army Parachute Test Platoon;
 Whereas August 16 marks the anniversary of the first official Army parachute jump, which took place on August 16, 1940, to test the innovative concept of inserting United States ground combat forces behind a battle line by means of a parachute;
 Whereas the success of the Army Parachute Test Platoon in the days immediately before the entry of the United States into World War II validated the airborne operational concept and led to the creation of a formidable force of airborne formations that included the 11th, 13th, 17th, 82nd, and 101st Airborne Divisions;
 Whereas, included in those divisions, and among other separate formations, were many airborne combat, combat support, and combat service support units that served with distinction and achieved repeated success in armed hostilities during World War II;
 Whereas the achievements of the airborne units during World War II prompted the evolution of those units into a diversified force of parachute and air-assault units that, over the years, have fought in Korea, Vietnam, Grenada, Panama, the Persian Gulf region, and Somalia, and have engaged in peacekeeping operations in Lebanon, the Sinai Peninsula, the Dominican Republic, Haiti, Bosnia, and Kosovo;
 Whereas, since the terrorist attacks of September 11, 2001, the members of the United States airborne forces, including members of the XVIII Airborne Corps, the 82nd Airborne Division, the 101st Airborne Division, the 173rd Airborne Brigade Combat Team, the 4th Brigade Combat Team (Airborne) of the 25th Infantry Division, the 75th Ranger Regiment, special operations forces of the Army, Marine Corps, Navy, and Air Force, and other units of the Armed Forces, have demonstrated bravery and honor in combat, stability, and training operations in Afghanistan and Iraq;
 Whereas the modern-day airborne forces also include other elite forces composed of airborne trained and qualified special operations warriors, including Army Special Forces, Marine Corps Reconnaissance units, Navy SEALs, and Air Force combat control and pararescue teams;
 Whereas, of the members and former members of the United States airborne forces, thousands have achieved the distinction of making combat jumps, dozens have earned the Medal of Honor, and hundreds have earned the Distinguished Service Cross, the Silver Star, or other decorations and awards for displays of heroism, gallantry, intrepidity, and valor;
 Whereas the members and former members of the United States airborne forces are all members of a proud and honorable tradition that, together with the special skills and achievements of those members, distinguishes the members as intrepid combat parachutists, air assault forces, special operation forces, and, in the past, glider troops;
 Whereas individuals from every State of the United States have served gallantly in the airborne forces, and each State is proud of the contributions of its paratrooper veterans during the many conflicts faced by the United States;
 Whereas the history and achievements of the members and former members of the United States airborne forces warrant special expressions of the gratitude of the people of the United States; and
 Whereas, since the airborne forces, past and present, celebrate August 16 as the anniversary of the first official jump by the Army Parachute Test Platoon, August 16 is an appropriate day to recognize as National Airborne Day: Now, therefore, be it
	
 That the Senate— (1)designates August 16, 2018, as National Airborne Day; and
 (2)calls on the people of the United States to observe National Airborne Day with appropriate programs, ceremonies, and activities.